Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-13, provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-15, of copending Application No. 16784934 and claim 1-15 of Application No. 16784924. (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 22 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10, is/are rejected under 35 U.S.C. 22(a)(2) as being anticipated by Golden (USPN 7,922,021).
With respect to claim 1, Golden shows a lid (26) for outfitting a container, the lid comprising: a cover shell (22) defining a first cavity (23); 
wherein the cover shell includes a plateau shoulder (see drawing below) and a downstanding lip (see drawing below); and wherein when the lid is in a closed position, the plateau shoulder and the downstanding lip form a cavity (see drawing below) for receiving a portion (portion of 16) of a dish therein;
a first lid rim (30) defining an opening (40); a hinge member (28) constructed to pivotally interconnect the first lid rim (30) with the cover shell (22); and the cover shell (22) releasably lockable to the first lid rim (30).  

    PNG
    media_image1.png
    344
    325
    media_image1.png
    Greyscale

With respect to claim 2, Golden shows wherein the first lid rim (30) defines no cavity.  
With respect to claim 3, Golden shows wherein the cover shell (22) has an outer radial shape that generally corresponds (this is a very broad limitation) to the shape of the first lid rim (30).  
With respect to claim 4, Golden shows, wherein the opening (40) is constructed to receive a dish (10).  
With respect to claim 5, Golden shows wherein the lid (26) is made of a first material and the dish (10) is made of a second material, wherein the first material and the second material have different thermal expansion 



    PNG
    media_image2.png
    136
    673
    media_image2.png
    Greyscale



With respect to claim 6, Golden shows wherein the cover shell (22) comprises a cover shell horizontal flange (42) provided about the periphery of the cover shell (22); and the first lid rim (30) is constructed to receive through the opening (40) a dish (10) having a dish flange (16) until the dish flange 16 rests on the first lid rim (30).  
With respect to claim 7, Golden shows further comprising:   a seal integrally formed on the cover shell horizontal flange (42) constructed to prevent liquid from passing from an inner edge (of flange 42) of the horizontal flange to an outer edge (of flange 42) of the horizontal flange.  

With respect to claim 9, Golden shows, further comprising: a locking mechanism (34,36) constructed to releasably secure the cover shell (22) to the first lid rim (30).  
With respect to claim 10, Golden shows wherein the locking mechanism (34,36) is any one of: a locked by a tab mechanism, at least one latch, at least one fasteners, or a pre-sealable zipper interlocking mechanism.  (shown clearly in drawings)
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, are rejected under 35 U.S.C. 103(a) as being unpatentable over Golden .
	Golden discloses the invention substantially as claimed.   
However Golden does not disclose the wherein the first lid rim (104) includes female elements (110-2) formed on corresponding locations on the first lid rim (30); and the locking mechanism (110) includes male elements (110-1) formed on locations of the cover shell horizontal flange (120) and adapted to be received in the female elements (110-2) formed on corresponding locations on the first lid rim (104).   
	Golden teaches the opposite with the male element on the rim and the female element on the cover.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to swap location of the male and female components of the locking mechanism, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
  	With respect the remaining limitation Golden shows wherein the cover shell (22) comprises a cover shell horizontal flange (42) provided about the periphery of the cover shell (22); 
	With respect to claim 12, Golden further shows wherein the male elements (34) and the female elements (36) are arranged to be located adjacent to the outer edge of a dish flange (16) of the dish (10).  
	With respect to claim 13, Golden further shows wherein between an outer edge of the dish flange (16) and the locking mechanism (34) is a gap (GAP). (see fig. 5, GAP clearly shown)
Response to Arguments
Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive.  The above response has been amended to answer the amendments and to clarify the offices position with respect to  application arguments.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/SHAWN M BRADEN/           Primary Examiner, Art Unit 3736